Title: To George Washington from John Hanson, 11 September 1782
From: Hanson, John
To: Washington, George


                        Sir
                            Head Quarters 11th Sept 1782
                        
                        I do myself the Honor to transmit to your Excellency, for the Observation of Congress, the Return of Recruits which have joined the Army up to the 31st of August last. I have the Honor to be sir Your Excellency’s Most Obedient and Most humle Servant
                        
                            Go: Washington
                        
                    